internal_revenue_service department of the treasury significant index number washington dc person to contact telephone number refer reply to op e ep t date er may nt foe ous re private_letter_ruling request submitted on behalf of _ legend company a company b company c company d plan x plan y dear employee_stock_ownership_plan to be established by company a this is in response to a request for a private_letter_ruling dated date which was submitted on your behalf by your authorized representative concerning certain proposed transactions your authorized representative submitted the following facts and representations in support of the ruling_request prior to its reorganization as described below company a owned all of companies b and d of company c company a also maintained plan x for the benefit of its employees and and the employees of its controlled_group members plan x is a stock_bonus_plan qualified under sec_401 of the internal_revenue_code and an employee_stock_ownership_plan esop which meets the requirements of code sec_4975 company a conducted two principal lines of business through company c and company d respectively company a completed a reorganization on company a and company b ceased to be in the same controlled_group within the meaning of _code sec_414 c m or or the reorganization involved the transfer by pursuant to which page code sec_414 c m or or the reorganization involved the transfer by company a of its assets and liabilities relating to the line_of_business conducted by company d to companies b and d in exchange for their stock followed by a pro_rata distribution by company a to its shareholders including plan x of company b stock spinoff the spinoff company a shareholders received one share of company b stock for each share of company a stock thus plan x now holds both company a stock and company b stock the next step in the reorganization was the merger of company c with and into company a company a changed its name to the name of company c and company b changed its name to the name of company a plan x was transferred to and is now maintained by company b company b has assumed all liability related to plan x pursuant to the company a stock held in plan x by participants to be employed by company b is expected to be exchanged to the extent possible for company b stock held in the plan x accounts of participants to be employed by company a within days of the spinoff company b will then transfer plan x assets equal to the account balances of company c employees to plan y after which any remaining company b stock held by plan y will be exchanged for company a stock held by plan x leaving plan y invested solely in company a stock after this exchange plan x will still hold approximately which will be sold in a secondary public offering to be held in approximately dollar_figure stock plan x will use these proceeds to purchase shares of company b shares of company a stock sale proceeds will be according to a report prepared by company a’s investment banker investment banker shares of company a stock in open-market participation in the secondary offering is the most effective means for selling the company a stock held by plan x because it will mitigate the negative impact on the market_value that would result from the sale of approximately sales these shares represent approximately following the spinoff and merger the secondary offering allows the identification of existing and new investors with a long-term investment objective and the arrangement of a coordinated sale to such investors in a single transaction thus avoiding the timing and price uncertainties associated with open-market sales the investment banker has concluded that selling the company a stock in a single transaction as part of the secondary offering is in the best interest of plan x because it represents the best opportunity to access maximum market liquidity with minimum market impact upon the sale of company a shares of the outstanding_stock of company for all of these reasons as set forth in the investment banker’s report plan x intends to sell its company a stock in the secondary offering the investment banker has estimated that proceeds from this sale will be approximately dollar_figure which will be used to purchase approximately total outstanding shares of company b shares of company b stock such shares are approximately of the the investment banker analyzed various factors to determine the number of trading days over which the purchase could be accomplished without significantly affecting the market price of company b stock the investment banker estimated a low median and high average daily 20k page trading volume based on the average daily trading volume during the last six months of companies in similar businesses and with a similar market capitalization to company b the investment banker recommends using a purchase rate not in excess of of the average daily trading volume using these factors the investment banker determined a low median and high number of trading days for the purchase of company b stock the investment banker then considered certain circumstances which may additionally complicate the purchase for example plan x will drain liquidity from the market because of the relative size of the purchases as a result public ownership of company b likely to result in a similar decrease in daily trading volume the investment banker has concluded that it is in the best interest of plan x to purchase company b stock over a time period of calendar days which falls between the median and low which is actually the largest number of trading days will be reduced by approximately which in turn is based on the above facts and representations your authorized representative has requested the following rulings on your behalf the company a stock retained by plan x following the spinoff and merger will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the internal_revenue_code on lump sum distributions from plan x the 90-day reinvestment_period under code sec_402 is extended for an additional days for a total of days so that determination of net_unrealized_appreciation shall be made without regard to the transactions in which the plan x trustee disposed of company a stock and used the proceeds to acquire company b stock since company a shares are securities_of_the_employer_corporation with respect to plan x for purposes of sec_402 the 90-day period under sec_402 or the extended period approved by the service pursuant to ruling_request number above will commence upon the actual sale of such company a shares and not upon the date of the spinoff with respect to the first ruling_request code sec_402 generally provides that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a qualified_plan shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to nondeductible employee contributions code sec_402 provides that in the case of a lump sum distribution which includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost page or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for purposes of determining the net_unrealized_appreciation on such security code sec_402 generally provides that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_trust were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to the unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer’s qualified_trust to employees of the buyer corporation who were former employees of the seller corporation were securities_of_the_employer_corporation and will retain their character of employer_securities even after those shares and the employees on whose account they were held were transferred to the unrelated corporation prior to the spinoff company a was the employer_corporation which maintained plan x thus prior to the spinoff company a stock constituted securities_of_the_employer_corporation within the meaning of code sec_402 after the spinoff plan x was transferred to company b which was no longer related to company a pursuant to the spinoff in accordance with revrul_73_29 the shares of company a stock held by plan x retain their character as employer_securities for purposes of code sec_402 accordingly with respect to the first requested ruling we conclude that the company a stock retained by plan x following the spinoff and merger will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under code sec_402 on lump sum distributions from plan x with respect to the second requested ruling code sec_402 provides in pertinent part that the determination of net_unrealized_appreciation shall be made without regard to a transaction in which the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe except that this subparagraph shall not apply with respect to any employee with respect to whom a distribution of money was made during the period after such disposition and before such acquisition in the present case the investment banker has concluded based upon the factors presented above that selling the company a stock in a single transaction as part of the secondary offering is in the best interest of plan x because it represents the best opportunity to access maximum market liquidity with minimum market impact upon the sale of company a shares failure to participate in the secondary offer could lessen the sale proceeds received by plan x based on its analysis of the projected company b trading volume which included a comparison with page comparable companies and considered the effect of the size of the acquisitions and the reduced public ownership the investment banker further concluded that it is in the best interest of plan x for the purchases of company b stock to occur over a period of calendar days from the date of the sale of company a stock accordingly we conclude with respect to the second requested ruling that the 90-day reinvestment_period under code sec_402 is extended for an additional days for a total of calendar days so that determination of net_unrealized_appreciation shall be made without regard to the transactions in which the plan x trustee disposed of company a stock and used the proceeds to acquire company b stock with respect to the third requested ruling we concluded in the first ruling that shares of company a stock retained by plan x after the spinoff and merger will be treated as securities_of_the_employer_corporation thus the sale by plan x of its company a stock is a disposition of securities_of_the_employer_corporation and the date of such disposition begins the 90-day period described in code sec_402 accordingly we conclude with respect to the third requested ruling that since company a shares are securities_of_the_employer_corporation with respect to plan x for purposes of sec_402 the 90-day period under sec_402 b as extended to calendar days pursuant to the second ruling will commence upon the actual sale of such company a shares and not upon the date of the spinoff this ruling letter assumes that plan x and plan y are qualified under code sec_401 and their related trusts exempt from tax under sec_501 a at all times relevant thereto it also assumes that plan x and plan y meet the requirements of code sec_4975 pursuant to a power_of_attorney on file in this office the original of this letter is being sent to your authorized representative sincerely yours lanes v glan frances v sloan chief employee_plans technical branch enclosures notice deleted copy of ruling letter
